Citation Nr: 1017596	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  06-00 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1968 to May 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

During the course of the appeal, the Veteran's claims file 
was transferred to the jurisdiction of the RO in Cheyenne, 
Wyoming.

In October 2006, the Board remanded the claim to afford the 
Veteran a hearing before a member of the Board.  

In January 2007, the Veteran testified at a video conference 
hearing before the Undersigned.  A transcript of that hearing 
is of record.  

The Board remanded the claim in August 2007 for further 
development.



FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy 
during service.

2.  The Veteran's diagnosed PTSD is not based on a verified 
stressor.

3.  There is no credible supporting evidence of an in-service 
stressor to support the diagnosis of PTSD related to service. 



CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1154 (b), 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (f), 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126, was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

Prior to the initial adjudication of the Veteran's claim for 
service connection for PTSD in the June 2005 rating decision, 
he was provided notice of the VCAA in March 2005.  An 
additional VCAA letter was sent in August 2007.  The VCAA 
letters indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  
Thereafter, the Veteran received additional notice in March 
2006, pertaining to the downstream disability rating and 
effective date elements of his claim with subsequent re-
adjudication in a February 2009 Supplemental Statement of the 
Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see 
also Pelegrini, 18 Vet. App. at 119-20.

Upon review, the Board has concluded that a remand for 
physical examination of the Veteran and/or a medical nexus 
opinion is not warranted.  Regarding this claim, there is no 
evidence of inservice stressors, as evidenced by the service 
records and stressor verification process.  In the absence of 
in-service incurrence, referral for a medical nexus opinion 
and/or physical examination is not necessary.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
That is, any medical opinion obtained would of necessity be 
based on the Veteran's own unsubstantiated statements as to 
what occurred during service.  The Court has held on a number 
of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  

There are conflicting statements in the record as to whether 
the Veteran is in receipt of disability benefits from the 
Social Security Administration (SSA).  An October 2004 VA 
treatment record stated that the Veteran receives a certain 
amount of money from "pension, benefits or social 
security."  However, the Veteran denied receiving disability 
retirement benefits on his January 2005 application for 
increased compensation based on unemployability.  Given the 
timing of the Veteran's denial of receiving disability 
benefits, the Board finds that SSA records do not exist.  

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, service personnel records, outpatient 
treatment reports, and statements and testimony from the 
Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103.

II.  Service Connection for PTSD

The Veteran contends that he has PTSD related to alleged in-
service stressors (i.e., sustained enemy fire and witnessed a 
helicopter crash) in Vietnam.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a). 
 
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 
 
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 
 
Also, certain chronic diseases including organic neurological 
disorders may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal relationship between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2001); Cohen v. Brown, 10 Vet. App. 128, 138 (1997) 
(citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the Veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the Veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A.  § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
The Board has first considered the question of whether the 
Veteran has a medical diagnosis of PTSD.  Here, the Veteran 
currently suffers from PTSD, as indicated from the November 
2005 VA examination.

Nevertheless, the Veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
verified in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
Veteran either engaged in combat with the enemy during 
service or experienced a verified in-service stressor upon 
which the diagnosis of PTSD is predicated.

With regard to the question of whether the Veteran 
participated in combat with the enemy during service, the 
Board observes that his military records indicate that the 
Veteran served in Vietnam for approximately 27 days.  His 
military occupational specialty is listed as helicopter 
repairman.  Service personnel records show that he was 
awarded decorations indicating service in Vietnam, but not 
evidencing combat (i.e., combat-related citations as the 
Purple Heart Medal or the Combat Infantryman Badge); nor does 
the Veteran claim he participated in combat.

As such, the Board must consider whether the Veteran's 
diagnosis of PTSD is based upon a verified in-service 
stressor(s).  The Veteran's claimed stressor(s) includes 
enemy fire upon a helicopter he was riding in.  He also 
stated that he was flying in a helicopter when a helicopter 
flying next to him went down after being hit by a rocket in 
August 1969.  He claims seeing the blades chop into the 
fuselage and the bodies of those inside.  The blades also hit 
the helicopter that he was in approximately 100 yards away.  
He witnessed the attack, his helicopter landed on base, and 
the downed helicopter was reported right away.  He was 
stationed at Chu Lai with the 132nd Aviation (Assault Support 
Helicopter Company).  He stated that the Chinook that was 
rocketed was also with the 132nd Aviation.

The RO requested verification of the Veteran's reported 
stressor from the Center of Unit Records Research (CURR).  In 
August 2007, CURR indicated stated that the information 
provided was not sufficient enough to conduct detailed 
research (i.e., location of the incident and full names of 
any casualties, and units involved).  CURR further noted, in 
part, that military records rarely chronicle the specific 
experiences of individual service members.

The RO sent the Veteran a letter in August 2008 requesting 
additional information regarding the helicopter incident.  
The RO requested the Veteran to provide, in part, the 
location of the incident and full names of any casualties, 
and units involved.  The Veteran, however, never responded.  
(See also April 2005 and August 2007 VCAA letters).

The duty to assist in the development and the adjudication of 
a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The 
Veteran's lack of response after multiple attempts to obtain 
detailed information is a large factor in the Board's 
determination that no further development of the evidence 
with respect to the claim is warranted.

Given the limited information provided by the Veteran and the 
RO's attempts to obtain information, the Board finds that 
sufficient efforts have been made to verify his stressors and 
that, even though no stressors were verified, there is no 
reasonable basis for further stressor development.  

Moreover, the Court has consistently held that service 
connection may not be predicated on lay assertions of medical 
causation.  See Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In the present case, the Veteran has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation.  Accordingly, his 
lay opinion does not constitute competent medical evidence 
and lacks probative value as to the matter of medical 
diagnoses and causation.  See also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994) (a Veteran is competent to report that 
on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a Veteran is not competent 
to offer opinions on medical diagnosis or causation).  

As the evidence does not establish that the Veteran engaged 
in combat with an enemy during his service, his statements 
alone are not sufficient to establish the occurrence of any 
in-service stressor.  His claim for service connection must 
be supported by corroborating evidence.  Zarycki, 6 Vet. App. 
at 98; 38 C.F.R.
§ 3.304.  The Veteran himself has not provided any other 
supporting documentation in this regard aside from his 
contentions that the stressors occurred in service. 
 
Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
Veteran has been diagnosed with PTSD.  However, the evidence 
of record does not in any way reflect participation in combat 
with the enemy, and there is no evidence showing that the 
Veteran's current diagnosis of PTSD is based upon a verified 
stressor from service.  As such, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for PTSD.  

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the Veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).



ORDER

Service connection for PTSD is denied.




______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


